 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 813 
 
AN ACT 
To designate the Federal building and United States courthouse located at 306 East Main Street in Elizabeth City, North Carolina, as the J. Herbert W. Small Federal Building and United States Courthouse. 
 
 
1.DesignationThe Federal building and United States courthouse located at 306 East Main Street in Elizabeth City, North Carolina, shall be known and designated as the J. Herbert W. Small Federal Building and United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the J. Herbert W. Small Federal Building and United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
